                                                                                                              ~IL,ED
                                                                                                 c'N.l.litb C:~:. te~,4TRICT GY~I'IYl'



                                                                                                        1~?0~2~ 17

                                                                                                          /S~['NTC"C OF" C3LIttHt:Yl.~t
                                                                                              CE\~r7i~1. p1
                                                                                                BY:       lr W             [lfiPlr'[}'




                                       CJNI'I'F:D S':CATES DISTRICT COURT'
                                      CL+;N'1RAL D[STRIC'I' OF CAL1FOTtNIA
  UNITED STATES OF AMERICA.                                             ~ cnsr; n~,tit[~F.a
                                                      E~i.~~N~r~~r-r'
                              v.                                        ~                           2:18-cr-003~4-DSF-9

  9)JULIO CESAR DIA7,-BARKIOS,                                                    ORDER OF TE1V1I'ORARY DETENTION
                                                                                    PENllING HEARING PLIRSLJANT
                                                DrF~IiND.4N~'(S).                       TO BAIL REFORM ACT


     Upon motion of Defendant's counsel                                               , i"T ~1S ORDERED that a detention hearing
is set for     Thurciav,.lanuan~ 3t. 2019                                             , at 10:30      a.m. / ❑p.m. before the
Honorable        Maria A. Audero                                                      . in Courtroom                 690

    Pending this hearing, tl~e defendant shall he held in custody by tl~e United States Marshal ar
                                                                              and produced for the hearing.
                       (O!leer critixodial gffic~r)



                                                                    '~~
Dated:
               January 23, 20].9
                                                                            ~~~
                                                      HEN. M~'IA A. AUDERO, United States Magistrate Judge




                   ORDER Q1~ TE~iPOR1RY DE"PF,~TION PI~NDI\C HF,ARIN(: Pl!RSCA.~'T TO I3AfL REFORM ~C'C
CR-G6(10/97)                                                                                                                              Paec I of 1
